DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-2 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/13/2022.
Applicant’s election without traverse of invention II in the reply filed on 05/13/2022 is acknowledged.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “140” has been used to designate two separate elements in Fig. 1B.
The drawings are objection to as failing to comply with 37 CFR 1.84(m) because figures 1A,1B,2A,2B,3,4,5,6 are photographs or CAD drawings, as opposed to line drawings. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 3 is objected to because of the following informalities:  Line 1, “An” should be revised to read -A- for appropriate grammatical structure. Lines 3, 5-7 each begin with a capitalized word however these words should be revised so that they are lowercased, for the purpose of grammatical structure.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Some examples include (this may not be an all inclusive list and applicant is advised to review all claims for clarity):
Claim 3 is rejected under 35 U.S.C 112(b) as the limitations recited are not structured as apparatus limitations but instead seem to be structured as method steps. For example, applicant recites in claim 3 lines 3-4, “Preventing tension on a cable coupled to an animal’s head when the animal moves down in a cage”. Applicant should revise the limitation to provide structural elements first. An example of this being: -a cable coupled to an animal’s head, wherein the counterbalance system prevents tension on the cable when the animal moves downward within a cage-. Another example being within claim 3 line 5, where applicant recites “Preventing the cable from folding inside the cage when the animal moves up”. This could instead be amended to recite -wherein the counterbalance system prevents the cable from folding when the animal moves upward within the cage-. Applicant should amend all limitations of claim 3 in a similar manner as described above. For clarity, Examiner will continue to examine the limitations of the claims as Applicant has recited them previously. 
Claim 4 is rejected due to its dependency on claim 3. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kissinger (US 6062224 A) in view of Bertram (NPL Provided 07/18/2019 by applicant), and Webber (US 6102835 A).
Regarding claim 3: Kissinger discloses an counterbalance system (38) to accommodate an animal movements in a vertical plane: comprising: Preventing tension on a cable (18,20,22,24,26) coupled to an animal's head when the animal moves down in a cage (Col 5 lines 45-48, “pulls the rotating and rotational sensing means, and all associated leads… with the animal (during downward movement)”); Preventing the cable from folding inside the cage (14) when the animal moves up (Col 6 lines 45-47, “pulls the rotating and rotational sensing means, and all associated leads away from the animal (during upward movement)”); Pivoting the cable from a first end with a swivel (78, Fig, 4) centered above the cage (14) (Col 12 lines 6-10, “Sensor assembly 32 also comprises hollow tube 78 within ball bearing 80 which is attached to arm 38 to permit hollow tube 78 to rotate while attached to counterbalancing arm 38 and in the same direction as animal 12 rotates, whether clockwise or counterclockwise.”); and Counterbalancing a second end with weights (Col 6 lines 42-44, “In addition, the rotating and rotational sensing means are mounted on a lever arm which responds to upward and downward movement of the animal through a counter-balanced weight”).
Kissinger fails to disclose a plate.
However, Bertram teaches a plate (Fig. 5, Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the counterbalance arm as disclosed by Kissinger with the plate as taught by Bertram so as to allow for the counterbalance system to have a greater surface area, allowing for easier manipulation by a laboratory scientist. 
It is clear that Kissinger would be able to function such that weights slightly heavier than the cable to provide a continuous gentle upward pull on the animal’s head. 
However, if applicant disagrees, then Webber teaches slightly heavier than the cable to provide a continuous gentle upward pull (Col 1 lines 5-10, “The present invention relates generally to exercise machines of the weight lifting type in which various exercise devices are linked to an adjustable weight stack by means of a pulley and cable system to provide resistance to exercises performed at the various devices”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the counterbalance arm as disclosed by modified Kissinger with the adjustable weights as taught by Webber so as to allow for a continuous pull on the cables and therefore providing an appropriate connection between the cable and animal for laboratory testing. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kissinger, Bertram, and Webber as applied to claim 3 above, and further in view of Stepanek (US 9095121 B1).
Regarding claim 4: the modified reference teaches the limitations of claim 3 as shown above.
Modified Kissinger fails to teach providing the cage with a drawer floor to allow bedding and food changes without removing the animal from the cage and without interrupting prolonged continuous animal recordings.
However, Stepanek teaches providing the cage (12) with a drawer floor (3) to allow bedding and food changes without removing the animal from the cage and without interrupting prolonged continuous animal recordings (Col 2 lines 32-34, “Shown in figure is a drawer 3 permitting access to any materials that may need to be removed therefrom, such as used bedding, dropped foods, etc.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the cage as disclosed by modified Kissinger with the drawer floor as taught by Stepanek so as to provide the animal with food or bedding while allowing for the continuation of experimentation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art cited but not relied upon teach applicant’s limitations including but not limited to: cage, swivel, animal, counterbalance, cable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./               Examiner, Art Unit 3642                                                                                                                                                                                         
/MAGDALENA TOPOLSKI/               Primary Examiner, Art Unit 3619